In a proceeding to compel arbitration under the terms of an automobile liability insurance policy, whereby the insurer agreed to pay to the insured the damages which the insured is legally entitled to recover from the owner or operator of an uninsured automobile, the insurer appeals from an order of the Supreme Court, Nassau County, dated November 22, 1960, granting petitioners’ motion to compel it to submit to arbitration. Order affirmed, with costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.